

113 S2005 IS: Consumer Learning through Electronically-Accessible and Reasonable Cost Information Act of 2013
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2005IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Coburn (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to
		  provide for the reporting of certain hospital payment data under the Medicare program, and for other
		  purposes.1.Short
			 titleThis Act may be cited as the
			 Consumer Learning through
			 Electronically-Accessible and Reasonable Cost Information Act of
			 2013 or the CLEAR Cost Information Act of
			 2013.2.Reporting of
			 certain hospital payment data(a)In
			 generalSection 1866 of the Social Security Act (42 U.S.C.
			 1395cc) is amended—(1)in subsection
			 (a)(1)—(A)in subparagraph
			 (V), by striking and at the end;(B)in subparagraph
			 (W), as added by section 3005 of Public Law 111–148—(i)by
			 moving such subparagraph 2 ems to the left; and(ii)by
			 striking the period at the end and inserting a comma;(C)in subparagraph
			 (W), as added by section 6406(b) of Public Law 111–148—(i)by
			 moving such subparagraph 2 ems to the left;(ii)by
			 redesignating such subparagraph as subparagraph (X); and(iii)by striking the
			 period at the end and inserting , and; and(D)by inserting
			 after subparagraph (X), as redesignated by subparagraph (C)(ii), the following
			 new subparagraph:(Y)in the case of a subsection (d)
				hospital (as defined in section 1886(d)(1)(B)), to report payment data to the Secretary in accordance
				subsection (l).;
				and(2)by adding at the
			 end the following new subsection:(l)Reporting of
				certain hospital payment data(1)In
				generalA subsection (d) hospital (as defined in section
				1886(d)(1)(B)) shall submit to the Secretary data on the actual amounts
				collected by the hospital from uninsured and insured patients over the
				preceding 2 years for each of the procedures described in paragraph (2).(2)Procedures
				describedThe procedures described in this paragraph are the 50
				most common diagnosis-related groups and ambulatory payment classification groups for which payment is made under this title, as
				determined by the Secretary based on claims data, in both the inpatient and
				outpatient settings.(3)Transparency(A)In
				generalIn order to be beneficial to consumers, the reporting of
				data under this subsection shall be done in a manner that is transparent to the
				general public.(B)Public
				availability of informationThe Secretary shall post data
				submitted under paragraph (1) on a publicly accessible and searchable Internet
				website in a form and manner that—(i)allows for
				meaningful comparisons of hospital collections and related policies by zip
				code; and(ii)is readily
				understandable by a typical consumer.(C)Linking of
				dataA subsection (d) hospital shall include a link to the data
				posted under subparagraph (B) on the home Internet website of the
				hospital..(b)Effective
			 dateThe amendments made by this section shall
		apply to contracts entered into, or renewed, on or after the date of the enactment of this Act.3.Inclusion of
		information on charity care furnished by hospitals in MedPAC's annual
		reportEach annual report
		submitted to Congress after the date of the enactment of this Act by the
		Medicare Payment Advisory Commission under section 1805 of the Social Security
		Act (42 U.S.C. 1395b–6) shall contain information on the percentage that
		charity care makes up of the total care furnished by hospitals and critical
		access hospitals.4.Public
		availability of report on trends in levels of charity care provided by certain
		hospitals(a)Posting of
		dataSection 9007(e)(2) of
		the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat.
		858) is amended by adding at the end the following new subparagraph:(C)Public
		  availabilityThe Secretary of the Treasury, in consultation with
		  the Secretary of Health and Human Services, shall post the data contained in
		  the report under subparagraph (B) on a publicly accessible and searchable website that—(i)allows for
		  meaningful comparisons of the data by zip code; and(ii)is
		  readily understandable by a typical
		  consumer..(b)Medicare
		requirement for hospitals To provide a link to the data on the hospital's home
		webpage(1)In
		generalSection 1866(a)(1) of the Social Security Act (42 U.S.C.
		1395cc(a)(1)), as amended by section 2, is amended—(A)in subparagraph
		(X), by striking and at the end;(B)in subparagraph
		(Y), by striking the period at the end and inserting , and;
		and(C)by inserting
		after subparagraph (Y) the following new subparagraph:(Z)in the case of
		  hospitals and critical access hospitals, to include a link on the home Internet
		  website of the hospital or critical access hospital to the data posted under
		  section 9007(e)(2)(C) of the Patient Protection and Affordable Care
		  Act..(2)Effective
		dateThe amendments made by paragraph (1) shall
		apply to contracts entered into, or renewed, on or after the date of the enactment of this Act.